Exhibit 10.11(a)

 

[Form of Life Insurance Endorsement Method Split Dollar Plan Agreement]

 

LIFE INSURANCE

 


ENDORSEMENT METHOD SPLIT DOLLAR PLAN

 

AGREEMENT

 

Insurer:

 

Jefferson Pilot Life Insurance Company

 

 

Union Central Life Insurance Company

 

 

 

Policy Number:

 

JP5217852

 

 

U200001673

 

 

 

Bank:

 

NetBank

 

 

 

Insured:

 

[Name of Director]

 

 

 

Relationship of Insured to Bank:

 

Director

 

The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:

 

I.                                         DEFINITIONS

 

Refer to the policy contract for the definition of any terms in this Agreement
that are not defined herein.  If the definition of a term in the policy is
inconsistent with the definition of a term in this Agreement, then the
definition of the term as set forth in this Agreement shall supersede and
replace the definition of the terms as set forth in the policy.

 

II.                                     POLICY TITLE AND OWNERSHIP

 

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement.  The Bank alone may, to the
extent of its interest, exercise the right to borrow or withdraw on the policy
cash values.  Where the Bank and the Insured (or assignee, with the consent of
the Insured) mutually agree to exercise the right to increase the coverage under
the subject Split Dollar policy, then, in such event, the rights, duties and
benefits of the

 

--------------------------------------------------------------------------------


 

parties to such increased coverage shall continue to be subject to the terms of
this Agreement.

 

III.                                 BENEFICIARY DESIGNATION RIGHTS

 

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

 

IV.                                PREMIUM PAYMENT METHOD

 

The Bank shall pay an amount equal to the planned premiums and any other premium
payments that might become necessary to keep the policy in force.

 

V.                                    TAXABLE BENEFIT

 

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service.  The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.

 

VI.                                DIVISION OF DEATH PROCEEDS

 

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:

 

A.                                   Should the Insured be serving on the Board
of the Bank at the time of death, the Insured’s beneficiary(ies), designated in
accordance with Paragraph III, shall be entitled to an amount equal to eighty
percent (80%) of the net-at-risk insurance portion of the proceeds.  The
net-at-risk insurance portion is the total proceeds less the cash value of the
policy.

 

B.                                     Should the Insured not be serving on the
Board of the Bank at the time of his or her death, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to the percentage as set forth hereinbelow of the proceeds described in
Subparagraph VI (A) above that corresponds to the number of full years the
Insured has served on the Board of the Bank since the date of first service on
the Board of the Bank.

 

Total Years
of Service with
the Bank

 

Vested (to a maximum of 100%)

 

 

 

 

 

1-5

 

20

%

 

2

--------------------------------------------------------------------------------


 

C.                                     The Bank shall be entitled to the
remainder of such proceeds.

 

D.                                    The Bank and the Insured (or assignees)
shall share in any interest due on the death proceeds on a pro rata basis as the
proceeds due each respectively bears to the total proceeds, excluding any such
interest.

 

VII.                            DIVISION OF THE CASH SURRENDER VALUE OF THE
POLICY

 

The Bank shall at all times be entitled to an amount equal to the policy’s cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges.  Such cash value shall be determined as of the
date of surrender or death as the case may be.

 

VIII.                        RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY
ELECTION EXISTS

 

In the event the policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy’s cash value.  Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

 

IX.                                TERMINATION OF AGREEMENT

 

This Agreement shall terminate upon the occurrence of any one of the following:

 

A.                                   The Insured shall be discharged from
service with the Bank for cause.  The term “for cause” shall mean any of the
following that result in an adverse effect on the Bank: (i) gross negligence or
gross neglect; (ii) the commission of a felony or gross misdemeanor involving
moral turpitude, fraud, or dishonesty; (iii) the willful violation of any law,
rule, or regulation (other than a traffic violation or similar offense); (iv) an
intentional failure to perform stated duties; or (v) a breach of fiduciary duty
involving personal profit; or

 

B.                                     Surrender, lapse, or other termination of
the Policy by the Bank.

 

Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in

 

3

--------------------------------------------------------------------------------


 

consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate.  Such cash payment referred to hereinabove shall be the greater of:

 

A.                                   The Bank’s share of the cash value of the
policy on the date of such assignment, as defined in this Agreement; or

 

B.                                     The amount of the premiums which have
been paid by the Bank prior to the date of such assignment.

 

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

 

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.

 

Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

 

X.                                    INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

 

XI.                                AGREEMENT BINDING UPON THE PARTIES

 

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

XII.                            ERISA PROVISIONS

 

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):

 

A.                                   Named Fiduciary and Plan Administrator.

 

The “Named Fiduciary and Plan Administrator” of this Endorsement Method Split
Dollar Agreement shall be NetBank until its resignation or removal by the Board
of Directors.  As Named Fiduciary and Plan Administrator, the Bank shall be
responsible for the management, control, and administration of this Split Dollar
Plan as established herein.  The

 

4

--------------------------------------------------------------------------------


 

Named Fiduciary may delegate to others certain aspects of the management and
operation responsibilities of the Plan, including the employment of advisors and
the delegation of any ministerial duties to qualified individuals.

 

B.                                     Funding Policy.

 

The funding policy for this Split Dollar Plan shall be to maintain the subject
policy in force by paying, when due, all premiums required.

 

C.                                     Basis of Payment of Benefits.

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

D.                                    Claim Procedures.

 

Claim forms or claim information as to the subject policy can be obtained by
contacting Benmark, Inc. (800-544-6079).  When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer or
advise the Named Fiduciary what further requirements are necessary.  The Insurer
will evaluate and make a decision as to payment.  If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.

 

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy.  If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. 
All objections to the Insurer’s actions should be in writing and submitted to
the office named above for transmittal to the Insurer.

 

XIII.                        GENDER

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

5

--------------------------------------------------------------------------------


 

XIV.                       INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement.  Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

 


XV.                           CHANGE OF CONTROL

 

A Change of Control shall mean any transaction wherein fifty percent (50%) of
the shares of NetBank, Inc. or the Bank, plus at least one additional share, are
directly or indirectly transferred by sale, gift, merger, exchange or any other
means to new owners other than an Affiliate of such person or entity
transferring such shares or if a majority of the members of the Board of
Directors of NetBank, Inc. or the Bank are replaced within a twelve (12) month
period.  For purposes of this Paragraph XV, the term “Affiliate” shall mean any
business entity which controls, is controlled by, or is under common control
with, NetBank, Inc.  Upon a Change of Control, if the Insured’s service is
subsequently terminated, except for cause, then the Insured shall be one hundred
percent (100%) vested in the benefits promised in this Agreement and, therefore,
upon the death of the Insured, the Insured’s beneficiary(ies) (designated in
accordance with Paragraph III) shall receive the death benefit provided herein
as if the Insured had died while serving on the Board of Directors (See
Subparagraph VI[A]).

 

XVI.                       AMENDMENT OR REVOCATION

 

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.

 

XVII.                   EFFECTIVE DATE

 

The Effective Date of this Agreement shall be December 31, 2001.

 

XVIII.               SEVERABILITY AND INTERPRETATION

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms. 
Further, in the event that any provision is held to be over broad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

 

XIX.                       APPLICABLE LAW

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.

 

6

--------------------------------------------------------------------------------


 

XX.                           PREMIUM PAYMENT METHOD AND BANK’S DUE DILIGENCE

 

Subject to the following, the Bank shall pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
policy in force.  The Bank shall exercise due diligence in reviewing the
financial stability of the insurance company and the policy that are the subject
of this Agreement.  If the Bank believes that the Insurer under the policy is
financially weak or that the policy is not performing well, the Bank may, at any
time, surrender the policy or substitute a different policy provided that the
Bank is under no obligation to invest in such replacement policy any more than
the proceeds available from the cash surrender value of the original policy. 
The Executive will cooperate by undertaking any necessary medical examination. 
If the Bank chooses to surrender the above-referenced policy without replacing
it or the policy otherwise ceases to exist prior to the death of the Insured,
the Bank agrees to pay the Insured’s named beneficiary(ies) Three Hundred Eighty
Six Thousand and 00/100ths Dollars ($386,000.00) as a death benefit under
Paragraph VI of this Agreement.

 

Executed at Alpharetta, Georgia, this                  day of January,
                         .

 

 


 


NETBANK

 

Alpharetta, Georgia

 

 

 

 

 

 

By:

 

 

Witness

Title

 

 

 

 

 

 

 

 

 

Witness

[Name of Director]

 

7

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION FORM

FOR LIFE INSURANCE ENDORSEMENT METHOD

SPLIT DOLLAR PLAN AGREEMENT

 

PRIMARY DESIGNATION:

 

Name

 

Address

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

 

SECONDARY (CONTINGENT) DESIGNATION:

 

 

 

 

 

 

 

 

 

All sums payable under the Life Insurance Endorsement Method Split Dollar Plan
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.

 

 

 

 

 

 

[Name of Director]

Date

 

8

--------------------------------------------------------------------------------